DETAILED ACTION
Claims 1-16 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) Therefore claims directed towards properties or functions of the composition are rendered obvious by the disclosure of the composition absent a showing of a difference between the claimed composition and the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because it is unclear which minimum value and which maximum values are divided between which polishing speeds. It is unclear if the minimum value and the maximum value can be between polishing speeds of the same material layer or if a minimum value is selected from a polishing speed of a material layer while the maximum value is selected from a polishing speed of a different material layer. 
Claim 16 is indefinite because it is unclear which minimum value and which maximum values are divided between which polishing speeds. It is unclear if the intermediate value and the maximum value can be between polishing speeds of the same material layer or if an intermediate value is selected from a polishing speed of a material layer while the maximum value is selected from a polishing speed of a different material layer. In addition it is unclear what amount is meant by an “intermediate value.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over DYSARD et al (U.S. Patent Application Publication 2006/008871) in view of KANAMARU et al (U.S. Patent Application Publication 2012/0094491).
With regards to claims 1 and 11-16, Dysard discloses a polishing composition used for polishing an object to be polished the composition comprising: abrasive grains (Paragraph [0012]), an organic compound (Paragraph [0021]-[0023]); a liquid carrier (Paragraph [0020]), wherein the abrasive is modified with a number of silanol groups (Paragraph [0017]) and the organic compound has a phosphonic acid group or a salt group thereof (Paragraph [0022]).
Dysard does not explicitly disclose wherein the number of silanol groups per unit surface area of the abrasive is more than 0/nm2 and equal to or less than 2.5/nm 2.
Kanamaru discloses a polishing composition for polishing an object to be polished the polishing composition comprising abrasive grains wherein the number of silanol groups per unit surface area of the abrasive grains is less than 5/0/ nm2 (Paragraphs [0064], [0127]-[0131]) which renders obvious wherein the number of silanol groups per unit surface area of the abrasive is more than 0/nm2 and equal to or less than 2.5/nm 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Dysard as modified by Kanamaru discloses wherein the subject o be polished may include materials such as silicon nitride, silicon oxide and polysilicon (Dysard Paragraphs [0003], [0047]); wherein the silicon nitride and silicon oxide can be removed at a number of rates (Dysard Paragraphs [0048]-[0049]). Where the claimed and prior 
It would have been prima facie
With regards to claim 2, the modified teachings of Dysard renders obvious wherein a surface of the abrasive grains is cationically modified (Dysard Paragraphs [0012], [0016]-[0019] discloses treating the abrasive particle with an aminosilane compound to provide a positive  zeta potential which one of ordinary skill in the art would understand as a cationically modified abrasive Kanamaru Paragraphs [0064]-[0074], [0081] discloses treating the silica particles to have silanol groups on the surface of the silica particles  in order to make a positive zeta potential with water soluble cationic polymers or coupling agents).
With regards to claims 3-5, the modified teachings of Dysard renders obvious wherein the organic acid may be phosphorous containing acid such as 1-hydroxyethylidene01,10disphosphonic acid, amino tri)methylene phosphonic acid) or combinations thereof (Dysard Paragraph [0022]) which renders obvious Applicant’s claimed organic compound.
With regards to claim 6, the modified teachings of Dysard renders obvious wherein the abrasive grains are silica (Dysard Paragraph [0012]).
With regards to claims 7-8, the modified teachings of Dysard renders obvious wherein the composition further comprises a water soluble polymer wherein a weight average molecular weight of the water soluble polymer is 500 or more (Kanamaru Paragraphs [0109]-[0110]).
With regards to claim 10, the modified teachings of Dysard renders obvious wherein a pH of the polishing composition is less than 7 (Dysard Paragraph [0030]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DYSARD et al (U.S. Patent Application Publication 2006/008871) in view of KANAMARU et al (U.S. Patent Application Publication 2012/0094491), as applied to claims 1-8 and 10-16, in further view of ISHIDA (U.S. Patent Application Publication 2017/0298253).
With regards to claim 9, the modified teachings of Dysard renders obvious the limitations of claim 7 as previously discussed.
However the modified teachings of Dysard are silent as to wherein the water soluble polymer is at least one of polyvinyl alcohol and a copolymer of acrylic acid and sulfonic acid.
Ishida discloses a polishing composition for polishing an object comprising a water soluble polymer comprising at least one of polyvinyl alcohol and a copolymer of acrylic acid and sulfonic acid (Paragraphs [0076]-[0078]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Dysard to include the water soluble polymer of Ishida because the reference Ishida teaches that such water soluble polymer can adjust surface roughness (Paragraph [0077]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the water soluble polymer as rendered obvious by Ishida. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.